GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP

ANDREW W. ALBSTEIN* ATTORNEYS AT LAW

 

STEVEN R. UPFNER 22ND FLOOR

Nenu. Rosenatoom 1501 BROADWAY 36

IRIS. A. ALESTEIN J. Ted Donovan, Esq. NEW YORK, N.Y. 100

BARRY E. ZWEIGBAUM : 4 4 (212) 221-5700

ROBERT W. LO SCHIAVO" Direct: (212) 301-6943 TELECOPIER (212) 730-4518
ELIZABETH SMITH *4! Facsimile: (212) 422-6836

STEPHEN BONDANARO TDonovan@gwfelaw.com BENJAMIN C. KIRSCHENBAUM
ANTHONY J. SCHLUR {OF COUNSEL)

DANIEL. J. SLATZ

 

 

J. TED DONOVAN . EMANUEL GOLDBERG (1904-1988)
DORAN |. GOLUBTCHIK JACK WEPRIN (1930-1996)
MICHELLE A. MCLEOD*? BENJAMIN FINKEL (1905-1986)
ARTHUR A. HIRSCHLER

 

HOWARE & BONFIELD * ALSO MEMBER OF NEW JERSEY BAR
SERGIO J. TUERO* * ALSO MEMBER OF TEXAS BAR

JAY E. SIMENS : t ALSO MEMBER OF MASSACHUSETTS BAR

STEWART A. WOLF* April 25, 201 9 * ALSO MEMBER OF FLORIDA AND WASHINGTON Dc BAR

YAN LAURENCY

ERIK ZARATIN

JOHN P. HOGAN
AVROHOM C. POSEN*
ZACHARY D. KUPERMAN*
JASON D. WEADERHORN
ANNA ARELLANO

NEIL 1. ALBSTEIN*
GREGORY C. RICHMAND
“VASILIOS VLAHAKIS

Via ECF Filing

Hon. Katherine Polk Failla

United States District Court for the
Southern District of New York

40 Foley Square

New York, NY 10007

Re: MORENA ORUE, et al., v. ARTISANAL FROMAGERIE & BISTRO, LLC, et al. -
Case No. 15 Civ. 5727 (KPF)

Dear Judge Failla:

Last October, the parties amended the stipulation in light of the continued unemployment
of both Sarid Drory and the guarantor of the settlement that was previously approved by the
Court, Stephanie Schulman. Since then, they have continued to pay $5,000 per month as agreed,
and have now paid $135,000 to date. Under the revision, an increased payment of $25,000 was
due on April 20, 2019, with a final payment of $25,000 due on May 20, 2019.

Unfortunately, the economic picture for Mr. Drory and Ms. Schulman has not improved
as hoped, and they continue without employment. Given the current financial status of Mr.
Drory and Ms. Schulman, they are essentially judgment proof, having now exhausted even their
last IRA. Indeed, since the last settlement, additional judgments have been entered against both
Mr. Drory and Ms. Schulman by other creditors arising out of the failed restaurant.

However, they remain committed to completing the settlement payments they agreed to
in this matter, and want to work out a payment schedule that is realistic given their current status.
Until such time as they obtain employment, they can only continue to make monthly payments of
$5,000, which has been difficult, and is being funded from loans and relatives. We have
proposed this schedule to counsel for the Plaintiffs, who rejected it out of hand, and served a

default notice.
GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP
Hon. Katherine Polk Failla

April 25, 2019

Page 2

Accordingly, we respectfully request a conference in the hope that a solution may be
found short of the entry of a default judgment.

Respectfully yours,

on

J. Ted Donovan, Esq.

Cc: — Arsenio Rodriguez, Esq. (Via Email)
Nancy A. Temple, Esq. (Via Email)
Ms. Stephanie Schulman (Via Email)
Mr. Sarid Drory (Via Email)
